Exhibit 10.29

 

AGILENT TECHNOLOGIES, INC.

1999 STOCK PLAN

AWARD AGREEMENT FOR BELGIUM

 

THIS AGREEMENT, dated                      (“Grant Date”) between Agilent
Technologies, Inc., a Delaware corporation (the “Company”), and
                    ,                      (the “Awardee”), is entered into as
follows:

 

WITNESSETH:

 

WHEREAS, the Company has established the Agilent Technologies, Inc. 1999 Stock
Plan, as amended and restated effective November 18, 2003, (the “Plan”), and a
description of the terms and conditions of the Plan is set forth in the U.S.
Plan prospectus (the “Prospectus”). A copy of the Prospectus, Grant Notification
and the Belgian Tax Undertaking Agreement is available at
http://stockoptions.corporate.agilent.com. A copy of the Plan document can be
viewed at http://stockoptions.corporate.agilent.com and will also be made
available upon request; and

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) or its authorized delegate(s) determined that the Awardee
shall be granted an option under the Plan as hereinafter set forth;

 

NOW THEREFORE, the parties hereby agree that the Company grants the Awardee an
option (“Option”) to purchase                      shares of the Company’s $0.01
par value voting Common Stock upon the terms and conditions set forth herein.

 

1. This Option is granted under and pursuant to the Plan and is subject to each
and all of the provisions thereof. In the event of a conflict between the terms
and conditions of the Plan and the terms and conditions of this Award Agreement,
the terms and conditions of the Plan shall prevail.

 

2. The Option price shall be equal to the Fair Market Value (as defined in the
Plan document) of the underlying shares on the Grant Date. The Option price
shall be              per share.

 

3. This Option is not transferable by the Awardee except by will or the laws of
descent and distribution. During the Awardee’s lifetime, only the Awardee can
exercise this Option. This Option may not be transferred, assigned, pledged or
hypothecated by the Awardee during his or her lifetime, whether by operation of
law or otherwise, and is not subject to execution, attachment or similar
process.

 

4. Subject to accelerated vesting upon the occurrence of certain events as set
forth in the Plan, and so long as the Awardee retains status as an Awardee
Eligible to Vest as such term is defined in the Plan, this Option will vest in
whole or in part, in accordance with the following vesting schedule:
            .

 

     An Awardee loses status as an Awardee Eligible to Vest when certain events
occur, including but not limited to, termination of employment with the Company
or transfer of employment from the Company.

 

5. This Option will expire ten (10) years from the Grant Date, unless sooner
terminated, forfeited, or canceled in accordance with the provisions of the
Plan. This means that the Option must be exercised, if at all, on or before
                    .

 

     The Awardee is responsible for keeping track of this date and will not
receive any prior notification of the expiration date from the Company.

 

6. As set forth in the Prospectus, this Option may be accepted by signing this
Award Agreement and returning it to the Company. The Awardee’s shares will not
be exercisable until the Company receives this signed Award Agreement.

 

     In addition, Smith Barney must receive an executed authorization form
accompanied by payment of the full Option price for the underlying shares,
including applicable taxes. Payment may be in cash or shares of the Company’s
Common Stock or a combination thereof, provided, however, that any payment in
shares shall be in strict compliance with all procedural rules established by
the Committee or its authorized delegate(s). In some instances, the Committee or
its authorized delegate(s) may also permit payment using a cashless method of
exercise. The Company reserves the right to limit availability of certain
methods of exercise as it deems necessary.

 

7. All rights of the Awardee in this Option, to the extent that it has not
vested, shall terminate when Awardee loses status as an Awardee Eligible to
Vest, except where such status is lost due to the occurrence of certain events
as set forth in the Plan. For example, if status as an Awardee Eligible to Vest
is lost because of death, retirement due to age or permanent and total
disability, the vesting of unvested Awards will accelerate.

 

     All rights of the Awardee in this Option, to the extent that it has vested
but has not been exercised, shall terminate on the earlier of the expiration
date or three (3) months after the Awardee loses status as an Awardee Eligible
to Vest, except where the Awardee loses such status because of death, retirement
due to age or permanent and total disability. In the event of the Awardee’s
death, his or her legal representative or designated beneficiary shall have the
right to exercise all or a portion of the Awardee’s right under this Option. The
representative or designee must exercise the Option before the earlier of the
expiration date or one (1) year after the death of the Awardee, and shall be
bound by the provisions of the Plan. In case of retirement due to age or
permanent and total disability, the Awardee retains rights in this Option until
the earlier of the expiration date or three (3) years from the date thereof.

 

GRANT Belgium (hc)



--------------------------------------------------------------------------------

8. The Awardee shall remit to the Company payment for all applicable withholding
taxes and required social security contributions at the time the Awardee
exercises any portion of this Option.

 

9. By accepting the grant of this Option, Awardee acknowledges and agrees that:
(i) the Plan is discretionary in nature and may be suspended or terminated by
the Company at any time; (ii) the grant of an option is a one-time benefit which
does not create any contractual or other right to receive future grants of
options, or benefits in lieu of options; (iii) all determinations with respect
to any such future grants, including, but not limited to, the times when options
shall be granted, the maximum number of shares subject to each option and the
option price, will be at the sole discretion of the Company; (iv) participation
in the Plan is voluntary; (v) the value of the option is outside the scope of
Awardee’s employment contract, if any; (vi) the value of the option is not part
of normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments; (vii) the vesting of any
Option ceases upon termination of employment with the Company or transfer of
employment from the Company, or other cessation of eligibility to vest for any
reason, except as may otherwise be explicitly provided in the Plan document or
this Agreement; (viii) if the underlying stock does not increase in value, this
Option will have no value, nor does the Company guarantee any future value; (ix)
no claim or entitlement to compensation or damages arises if the Option does not
increase in value and Awardee irrevocably releases the Company and its
subsidiaries from any such claim that does arise.

 

10. For the exclusive purpose of implementing, administering and managing
Awardee’s stock options, Awardee consents to the collection, receipt, use,
retention and transfer, in electronic or other form, of his or her personal data
by and among the Company, its subsidiaries, affiliates and third party vendors.
Awardee understands that personal data, including but not limited to, name, home
address, telephone number, employee number, employment status, social security
number, tax identification number, job and payroll location, data for tax
withholding purposes and shares of stocks awarded, cancelled, exercised, vested
and unvested) may be transferred to third parties assisting in the
implementation, administration and management of Awardee’s stock options and
Awardee expressly authorizes such transfer as well as the retention, use, and
the subsequent transfer of the data by the recipient(s). Awardee understands
that these recipients may be located in Awardee’s country or elsewhere, and that
the recipient’s country may have different data privacy laws and protections
than Awardee’s country. Awardee understands that data will be held only as long
as is necessary to implement, administer and manage Awardee’s stock option.
Awardee understands that he or she may, at any time, request a list with the
names and addresses of any potential recipients of the personal data, view data,
request additional information about the storage and processing of data, require
any necessary amendments to data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Company’s legal department
representative. Awardee understands, however, that refusing or withdrawing his
or her consent may affect his or her ability to accept an Award under the Plan.
For more information on the consequences of Awardee’s refusal to consent or
withdrawal of consent, Awardee may contact the Company’s local legal department
representative.

 

11. The Plan is incorporated herein by reference. The Plan and this Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Awardee with respect to the subject matter hereof,
and may not be modified adversely to the Awardee’s interest except by means of a
writing signed by the Company and the Awardee. This agreement is governed by the
internal substantive laws, but not the choice of law rules, of the state of
Delaware. Any proceeding arising out of or relating to this Award Agreement or
the Plan may be brought only in the state or federal courts located in the
Northern District of California.

 

12. Neither the Plan nor this Award Agreement nor any provision under either
shall be construed so as to grant the Awardee any right to remain in the employ
of the Company or any of its subsidiaries, and it is expressly agreed and
understood that employment is terminable at the will of either party.

 

13. By accepting the grant of this Option evidenced hereby, the Awardee and the
Company agree that this Option is granted under and governed by the terms and
conditions of the Plan and this Award Agreement. Awardee has reviewed the
Prospectus and this Award Agreement in their entirety, has had an opportunity to
obtain the advice of counsel prior to accepting the Option and fully understands
all provisions of the Prospectus and Award Agreement. Awardee agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Award Agreement.

 

14. The Awardee acknowledges that this Award Agreement is between the Awardee
and the Company, and that the Awardee’s local employer is not a party to this
Award Agreement.

 

15. The Awardee acknowledges that he or she may be executing part or all of the
Award Agreement in English and agrees to be bound accordingly.

 

16. The Awardee acknowledges that he or she must sign and return this Award
Agreement in order for it to be effective.

 

Awardee

      Agilent Technologies, Inc.            

By

        «FIRST_NM» «LAST_NM»          

Edward W. Barnholt

    «EMPL_NR»          

Chairman, President and Chief Executive Officer

           

By

                   

D. Craig Nordlund

Senior Vice President, General Counsel and Secretary

 

Please fax all pages to Shareholder Records, fax number: (650) 752-5741

 

PLEASE PRINT AND KEEP A COPY FOR YOUR RECORDS

 

GRANT Belgium (hc)



--------------------------------------------------------------------------------

Award Rejection

 

(Sign and send this only if you wish to reject your Award)

 

I do not want to receive this Award and hereby reject it.

 

Awardee    «FIRST_NM» «LAST_NM» «EMPL_NR»

 

Please fax all pages to Shareholder Records, fax number: (650) 752-5741

 

PLEASE PRINT AND KEEP A COPY FOR YOUR RECORDS

 

GRANT Belgium (hc)